In a proceeding to validate petitions designating petitioner Benjamin S. Rosenthal as a candidate in the Liberal Party primary election to be held on September 9, 1980, for the public office of Representative to the United States Congress from the 8th Congressional District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 14, 1980, which granted the application. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur; Weinstein, J., not voting.